Me. Justice Milburn:
I concur in the conclusion and in all of the opinion, except that portion in regard to the shoes ot the defendant. What is said in the opinion in that regard is ably stated, comprehensive and, I think, correct in a proper case; but I consider it all unnecessary in the ease before us, for the reason that it does not appear whether the shoes were taken from the defendant by his consent or not. As said in the statement of facts in the opinion: “The evidence is that the undersheriff: told the jailer to get defendant’s shoes, and that he went and took them off defendant in the corridor of the jail where he then was.” If the prisoner gave them up willingly — and there is nothing in the evidence to show that he did not, and there is nothing in the record that implies that he did not — then the argument in the opinion in regard to the shoes is entirely unnecessary. It is sufficient, in my opinion, to say that the point raised by counsel for the defendant in respect of the shoes does not appear to be well taken, for the reason that there is not any evidence in the case supporting his contention or tending to support it.